Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT dated October 20th, 2017 (the “Effective
Date”) is entered by and between Wave Sync Corp., a company incorporated under
the laws of Delaware (the “Company”), and Yang Liu, an individual (the
“Executive”) residing at 59 Fredericks Street, West Orange NJ, with reference to
the following facts:

 

Whereas, the Executive wishes to serve, and the Company wishes the Executive to
serve, as the Chief Executive Officer (the “CEO”) and a member of the board of
directors (the “Board”); and

 

Whereas, the parties hereto wish to enter into an employment agreement (the
“Employment Agreement”) between the Executive and the Company, on the terms and
conditions contained in this Employment Agreement.

 

NOW THEREFORE, in consideration of the foregoing facts and mutual agreements set
forth below, the parties, intending to be legally bound, agree as follows:

 

1.             Employment. The Company hereby agrees to employ the Executive,
and the Executive hereby accepts such employment and agrees to perform the
Executive’s duties and responsibilities in accordance with the terms and
conditions hereinafter set forth.

 

1.1           Duties and Responsibilities. The Executive shall serve as the CEO
and a member of the Board. During the Employment Term, the Executive shall
devote substantially all of his business time and attention to the performance
of Executive’s duties hereunder and shall perform all duties and accept all
responsibilities incident to such position and other appropriate duties as may
be assigned to the Executive by the Board from time to time. The Executive shall
report directly to the Board and oversee and manage the day-to-day operations of
the Company. The Board shall retain full direction and control of the manner,
means and methods by which the Executive performs the services for which he is
employed hereunder and of the place or places at which such services shall be
rendered.

 

1.2           Employment Term. The term of the Executive’s employment shall
commence on the Effective Date and continue for three (3) years, unless earlier
terminated in accordance with Section 6 hereof. The term of the Executive’s
employment shall be automatically renewed for successive one (1)-year periods
until the Executive or the Company delivers to the other party a written notice
of their intent not to renew the Employment Term, such written notice to be
delivered at least thirty (30) days prior to the expiration of the
then-effective Employment Term. Each of the initial three-year period and
successive one-year periods shall be known as an “Employment Term.”

 

1.3           Extent of Service. During the Employment Term, the Executive
agrees to use the Executive’s best efforts to carry out the duties and
responsibilities under Section 1.1 hereof and to devote all requisite
Executive’s business time, attention and energy thereto. Except the involvement
and ownership that the Executive has in Magnifintech Inc. (“Magnifintech”), the
Executive further agrees not to work either on a part-time or independent
contracting basis for any other business or enterprise during the Employment
Term without the prior written consent of the Board. Without the prior written
consent of the Board, the Executive shall not work on Magnifintech’s business or
matters during business hours or to the extent that would interfere with the
Company’s operations and the Executive agrees to limit Magnifintech’s business
to the matters related to its only existing client, LineMoney Inc.

  

1.4           Base Salary and Compensation.

 

(a)           Base Salary. The Company shall pay the Executive a base salary
(the “Base Salary”) at the annual rate of $72,000 (U.S.), payable at such times
as the Company customarily pays its other senior level executives (but in any
event no less often than monthly). The Base Salary shall be subject to all
state, federal and local payroll tax withholding and any other withholdings
required by law. The Executive’s Base Salary may be increased by the Board or
any party delegated by the Board. Once increased, such increased amount shall
constitute the Executive’s Base Salary.

 



  1 | P a g e

 

 

(b)          Grant. Upon the execution hereof and in consideration of the
execution hereof, the Company shall grant the Executive 1,050,000 non-qualified
stock options (the “Options”) to purchase one million fifty thousand (1,050,000)
shares of the Company’s common stock (the “Option Shares”) at an exercise price
of $1.00 per share (subject to adjustment as provided in the option agreement
between the Company and the Executive). The Options will vest as follows:
350,000 per year on the anniversary of this Employment Agreement (the
“Anniversary Date”) provided that the Executive is employed by the Company on
each of the Anniversary Dates pursuant to this Employment Agreement. The term of
the Options will be five years from the date of this Employment Agreement.

 

1.5          Incentive Compensation.

 

(a)          Bonus. The Executive may be eligible to earn an annual cash and/or
equity bonus as the Board may determine at its sole discretion, from time to
time, based on meeting performance objectives and bonus criteria to be mutually
identified by the Executive and the Board. Bonuses, if any, shall be subject to
all applicable tax and payroll withholdings. Nothing in this Section shall
obligate the Board to award the Executive any Bonus.

 

(b)          Executive Benefits. During the Employment Term, the Executive shall
be entitled to participate in all employee benefit plans, practices, and
programs to be established and maintained by the Company, as in effect from time
to time (collectively, “Employee Benefit Plans”), on a basis which is no less
favorable than is provided to other similarly situated executives of the
Company, to the extent consistent with applicable law and the terms of the
applicable Employee Benefit Plans. The Company reserves the right to amend or
cancel any Employee Benefit Plans at any time in its sole discretion, subject to
the terms of such Employee Benefit Plan and applicable law.

 

1.6          RESERVED.

  

1.7          Reimbursement of Expenses; Vacation; Sick Days and Personal Days.
The Executive shall be provided with reimbursement of expenses related to the
Executive’s employment by the Company, including reasonable expenses for travel
within the scope of the Executive’s employment as long as such travel is
pre-approved by the Board. The Executive shall be entitled to vacation and
holidays in accordance with the Company’s normal personnel policies for senior
level executives, but not less than twenty-two (22) business days of vacation
per calendar year.

 

1.8          No Other Compensation. Except as expressly provided in Sections 1.4
through 1.7, the Executive shall not be entitled to any other compensation or
benefits.

 

2.            Representations and Warranties of the Executive. The Executive
represents and warrants to the Company as follows:

 

2.1         No Conflicts. The execution and delivery by the Executive of this
Employment Agreement, and the performance by the Executive of its obligations
hereunder, do not and will not (i) violate or conflict with any law, ordinance,
or regulation, or order, decree or judgment of any arbitrator, court or
administrative or other governmental body which is applicable to, binding upon
or enforceable against the Executive or any of his assets, (ii) constitute or
result in any breach of any of the terms, provisions, conditions of, or
constitute a default under, or an event which, with notice or lapse of time or
both, would constitute a default under, any indenture, agreement, contract or
other document to which the Executive is a party or by which the Executive may
be bound or (iii) require the consent or approval of any court, governmental
authority or other person. Neither the execution, delivery nor performance of
this Employment Agreement, nor the consummation by the Executive of the
obligations contemplated hereby requires the consent of, authorization by,
exemption from, filing with or notice to any governmental entity or any other
person.

 

2.2          Option Shares. In certain instances, the Option Shares may be
characterized as “restricted securities,” as that term is defined under Rule 144
of the Securities Act, and may not be resold without registration under the
Securities Act of 1933, as amended (the “Securities Act”) or in accordance with
an exemption therefrom. The Executive represents that he is familiar with Rule
144 promulgated under the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
The Executive agrees and acknowledges that, in connection with the transfer of
any portion of, or all of, the Option Shares, the Company may require the
Executive to provide an opinion of counsel, the form and substance of which
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.

 



  2 | P a g e

 

 

2.3          Tax Consequences. The Executive acknowledges that the acquisition
of the Securities, may involve tax consequences to the Executive, and the
contents of this Employment Agreement do not contain tax advice. The Executive
acknowledges that he has not relied and will not rely upon the Company with
respect to any tax consequences related to the Securities. The Executive assumes
full responsibility for all such consequences and for the preparation and filing
of any tax returns and elections which may or must be filed in connection with
the Securities.

 

2.4          Immigration Status. The Executive represents to the Company that he
is eligible to work for the Company legally in the United States because he
possesses valid permanent residence status in the United States. The Executive
further agrees to notify the Company each time when his immigration status
changes.

 

3.            Representations of the Company. The Company represents and
warrants to the Executive as follows:

 

3.1          Authorization and Binding Obligation. The Company has the requisite
power and authority to enter into and perform its obligations under this
Employment Agreement. The execution and delivery of this Employment Agreement by
the Company and the implementation thereof by the Company have been duly
authorized by the Company’s Board and no further filing, consent, or
authorization is required by the Company, its Board or its stockholders. This
Employment Agreement has been duly executed and delivered by the Company, and
constitutes the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities laws.

 

3.2          No Conflict. The execution, delivery and performance of this
Employment Agreement by the Company will not (i) result in a violation of the
Company’s Certificate of Incorporation, as amended, or other organizational
document of the Company or any of its subsidiaries, any capital stock of the
Company or any of its subsidiaries or bylaws of the Company or any of its
subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and applicable to the Company or any of its subsidiaries or by
which any property or asset of the Company or any of its subsidiaries is bound
or affected) except, in the case of clause (ii) or (iii) above, to the extent
such violations that could not reasonably be expected to have a material adviser
effect on the Company or its subsidiaries.

 

4.            Confidential Information. The Executive recognizes and
acknowledges that by reason of Executive’s employment by and service to the
Company before, during and, if applicable, after the Employment Term, the
Executive will have access to certain confidential and proprietary information
relating to the Company’s business, which may include, but is not limited to,
trade secrets, trade “know-how,” and plans, financing services, funding
programs, costs, strategy and programs, computer programs and software and
financial information (collectively referred to as “Confidential Information”).
The Executive acknowledges that such Confidential Information is a valuable and
unique asset of the Company and Executive covenants that he will not, unless
expressly authorized in writing by the Company, at any time during the course of
Executive’s employment use any Confidential Information or divulge or disclose
any Confidential Information to any person, firm or corporation except in
connection with the performance of Executive’s duties for the Company and in a
manner consistent with the Company’s policies regarding Confidential
Information. The Executive also covenants that at any time after the termination
of such employment, directly or indirectly, he will not use any Confidential
Information or divulge or disclose any Confidential Information to any person,
firm or corporation, unless such information is in the public domain through no
fault of Executive or except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order Executive to divulge, disclose or
make accessible such information. All written Confidential Information
(including, without limitation, in any computer or other electronic format)
which comes into Executive’s possession during the course of Executive’s
employment shall remain the property of the Company. Except as required in the
performance of Executive’s duties for the Company, or unless expressly
authorized in writing by the Company, the Executive shall not remove any written
Confidential Information from the Company’s premises, except in connection with
the performance of Executive’s duties for the Company and in a manner consistent
with the Company’s policies regarding Confidential Information. Upon termination
of Executive’s Employment Agreement, the Executive agrees to return immediately
to the Company all written Confidential Information (including, without
limitation, in any computer or other electronic format) in Executive’s
possession.

 



  3 | P a g e

 

 

5.             Non-Competition; Non-Solicitation.

 

5.1           Non-Compete. The Executive hereby covenants and agrees that during
the Employment Term and for a period of two years following the end of the
Employment Term, the Executive will not, without the prior written consent of
the Company, directly or indirectly, on his own behalf or in the service or on
behalf of others, whether or not for compensation, engage in any business
activity, or have any interest in any person, firm, corporation or business,
through a subsidiary or parent entity or other entity (whether as a shareholder,
agent, joint venture, security holder, trustee, partner, Executive, creditor
lending credit or money for the purpose of establishing or operating any such
business, partner or otherwise) with any Competing Business in the Covered Area,
except with the consent of the Board. For the purpose of this Section 5.1, (i)
“Competing Business” means any company engaged in the business of bank, credit
or payment cards, substantially similar to those of the Company; and (ii)
“Covered Area” means all geographical areas of China, Taiwan and the United
States where the Company operates and may operate.

 

5.2           Non-Solicitation. The Executive further agrees that as long as the
Employment Agreement remains in effect and for a period of one (1) year from its
termination, the Executive will not divert any business of the Company and/or
any affiliate of the Company to any other person, entity or competitor, or
induce or attempt to induce, directly or indirectly, any person to leave his or
her employment with the Company.

 

5.3           Remedies. The Executive acknowledges and agrees that his
obligations provided herein are necessary and reasonable in order to protect the
Company and its affiliates and their respective business and the Executive
expressly agrees that monetary damages would be inadequate to compensate the
Company and/or its affiliates for any breach by the Executive of his covenants
and agreements set forth herein. Accordingly, the Executive agrees and
acknowledges that any such violation or threatened violation of this Section 5
will cause irreparable injury to the Company and that, in addition to any other
remedies that may be available in law or at equity or otherwise, the Company and
its affiliates shall be entitled to obtain injunctive relief against the
threatened breach of this Section 5 or the continuation of any such breach by
the Executive without the necessity of proving actual damages.

 

6.             Termination.

 

6.1           Termination without Cause or for Good Reason.

 

(a)            If this Employment Agreement is terminated by the Company other
than for Cause (as defined in Section 6.4 hereof) or as a result of Employee’s
death or Permanent Disability (as defined in Section 6.2 hereof), or if the
Executive terminates his employment for Good Reason (as defined in Section
6.1(b) hereof) prior to the expiration of each Employment Term, the Executive
shall receive or commence receiving as soon as practicable in accordance with
the terms of this Employment Agreement:

 

(i)          a severance payment (the “Severance Payment”), which consists of
three hundred and fifty thousand (350,000) shares of the Company’s restricted
common stock payable within ten (10) days of the date of termination;

 



  4 | P a g e

 

 

(ii)         expense reimbursement which shall be paid in a lump sum payment
within ten (10) days of the date of termination, in an amount equal Employee’s
reimbursed expenses set forth in Section 1.7; and

 

(iii)        payment in respect of compensation earned but not yet paid (the
“Compensation Payment”) which amount shall be paid in a cash lump sum within ten
(10) days of the date of termination. For the purposes of this Section, the
Compensation Payment shall include any payment for the pro-rata number of
vacation days earned, but not taken in the preceding calendar year.

 

(b)          For purposes of this Employment Agreement, “Good Reason” shall mean
any of the following (without Employee’s express prior written consent):

 

(i)          Any material breach by Company of any provision of this Employment
Agreement, including any material reduction by Company of Employee’s duties or
responsibilities (except in connection with the termination of Employee’s
employment for Cause, as a result of Permanent Disability, as a result of
Employee’s death or by Employee other than for Good Reason);

 

(ii)         A reduction by the Company in Employee’s Base Salary or any failure
of the Company to reimburse Employee for material expenses described in Section
1.7;

 

(iii)        The failure by the Company to obtain the specific assumption of
this Employment Agreement by any successor or assign of Company as provided for
in Section 7 hereof;

 

(iv)        Upon a Change in Control of Company (as such term is hereinafter
defined); or

 

(v)         The Company ceases to maintain an office in the United Sates or
relocates the Executive at least one hundred (100) miles away from the Company’s
current address as stated in Section 9.2.

 

(c)          The following provisions shall apply in the event the compensation
provided in Section 6.1(a) becomes payable to the Employee:

 

(i)          if the Severance Payment provided for in Section 6.1(a)(i) above
cannot be finally determined on or before the tenth day following such
termination, the Company shall pay to the Employee on such day an estimate, as
determined in good faith by the Company of the minimum amount of such
compensation and shall pay the remainder of such compensation (together with
interest at the Federal short-term rate provided in Section 1274(d)(1)(C)(i) of
the Code) as soon as the amount thereof can be determined but in no event later
than the thirtieth day after the Date of Termination. In the event the amount of
the estimated payment exceeds the amount subsequently determined to have been
due, such excess shall constitute a loan by the Company to the Employee payable
on the fifth day after demand by the Company (together with interest at the
Federal short-term rate provided in Section 1274(d)(1)(C)(i) of the Code).

 



  5 | P a g e

 

 

(ii)         If the payment of the Total Payments (as defined below) will be
subject to the tax (the “Excise Tax”) imposed by Section 409A of the Code, the
Company shall pay the Employee on or before the tenth day following the Date of
Termination, an additional amount (the “Gross-Up Payment”) such that the net
amount retained by the Employee, after deduction of any Excise Tax on Total
Payments and any federal and state and local income tax and Excise Tax upon the
payment provided for by this paragraph, shall be equal to the Total Payments.
For purposes of determining whether any of the payments will be subject to the
Excise Tax and the amount of such Excise Tax, (A) any payments or benefits
received or to be received by the Employee in connection with a Change in
Control of the Company or the Employee’s termination of employment, whether
payable pursuant to the terms of this Employment Agreement or any other plan,
arrangement or agreement with the Company, its successors, any person whose
actions result in a Change in Control of the Company or any corporation
affiliated or which, as a result of the completion of transaction causing such a
Change in Control, will become affiliated with the Company within the meaning of
Section 1504 of Code (the “Total Payments”) shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) shall be treated as
subject to the Excise Tax, unless, in the opinion of tax counsel selected by the
Company’s independent auditors and acceptable to the Employee, the Total
Payments (in whole or in part) do not constitute parachute payments, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code either in their entirety or in excess of the base amount
within the meaning of Section 280G(b)(3) of the Code, or are otherwise not
subject to the Excise Tax, (B) the amount of the Total Payments that shall be
treated as subject to the Excise Tax shall be equal to the lesser of (I) the
total amount of the Total Payments or (II) the amount of excess parachute
payments or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Section 280G of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Employee shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Employee’s residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. In the event the Excise Tax is subsequently
determined to be less than the amount taken into account hereunder at the time
of termination of the Employee’s employment, the Employee shall repay to the
Company at the time the amount of such reduction in Excise Tax is finally
determined the portion of the Gross-Up Payment that can be repaid such that the
Employee remains whole on an after-tax basis following such repayment (taking
into account any reduction in income or excise taxes to the Employee from such
repayment) plus interest on the amount of such repayment at the Federal
short-term rate provided in Section 1274(d)(1)(C)(i) of the Code. In the event
the Excise Tax is determined to exceed the amount taken into account hereunder
at the time of the termination of the Employee’s employment (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Company shall make an additional gross-up payment
in respect of such excess (plus any interest payable with respect to such
excess) at the time that the amount of such excess is finally determined.

 

(iii)        This Employment Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code (the “Code”) or an
exemption or exclusion therefrom. Each payment under this Agreement shall be
treated as a separate payment for purposes of Section 409A of the Code. In no
event may Employee, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement. All reimbursements and in-kind benefits
provided under this Agreement that constitute deferred compensation within the
meaning of Section 409A of the Code shall be made or provided in accordance with
the requirements of Section 409A of the Code, including, without limitation,
that (i) in no event shall reimbursements by the Company under this Agreement be
made later than the end of the calendar year next following the calendar year in
which the applicable fees and expenses were incurred, provided that Employee
shall have submitted an invoice for such fees and expenses at least 10 days
before the end of the calendar year next following the calendar year in which
such fees and expenses were incurred; (ii) the amount of in-kind benefits that
the Company is obligated to pay or provide in any given calendar year (other
than medical reimbursements described in Treas. Reg. § 1.409A-3(i)(1)(iv)(B))
shall not affect the in-kind benefits that the Company is obligated to pay or
provide in any other calendar year; (iii) Employee’s right to have the Company
pay or provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than Employee’s remaining lifetime or if longer, through the 20th
anniversary of the Effective Date. To the extent Employee is a “specified
employee,” as defined in Section 409A(a)(2)(B)(i) of the Code and the
regulations and other guidance promulgated thereunder and any elections made by
the Company in accordance therewith, notwithstanding the timing of payment
provided in any other Section of this Agreement, no payment, distribution or
benefit under this Agreement that constitutes a distribution of deferred
compensation (within the meaning of Treasury Regulation Section 1.409A-1(b))
upon separation from service (within the meaning of Treasury Regulation Section
1.409A-1(h)), after taking into account all available exemptions, that would
otherwise be payable, distributable or settled during the six-month period after
separation from service, will be made during such six-month period, and any such
payment, distribution or benefit will instead be paid, distributed or settled on
the first business day after such six-month period; provided, however, that if
Employee dies following the Date of Termination and prior to the payment,
distribution, settlement or provision of the any payments, distributions or
benefits delayed on account of Section 409A of the Code, such payments,
distributions or benefits shall be paid or provided to the personal
representative of Employee’s estate within 30 days after the date of Employee’s
death

  



  6 | P a g e

 

 

6.2           Permanent Disability. If the Employee becomes incompetent or
totally and permanently disabled (as defined below, “Permanent Disability”), the
Company may terminate this Employment Agreement on written notice thereof, and
the Employee shall receive or commence receiving, as soon as practicable:

 

(a)          amounts payable pursuant to the terms of the disability insurance
policy or similar arrangement which Company maintains for the Employee, if any,
during the term hereof; and

 

(b)          the Compensation Payment which shall be paid to Employee as a cash
lump sum within 30 days of such termination.

 

For purposes of this Agreement, “Permanent Disability” shall be deemed to have
occurred if the Employee is unable, due to any physical or mental disease or
condition, to perform his normal duties of employment for a period of thirty
(30) consecutive days or sixty (60) days in any twelve month period. The
existence of the Employee’s Permanent Disability shall be determined by the
Company on the advice of a physician chosen by the Company and reasonably
acceptable to the Employee, and the Company reserves the right to have the
Employee examined by such physician at the Company’s expense.

 

6.3           Death. In the event of the Employee’s death during an Employment
Term hereunder, this Employment Agreement will terminate, and the Employee’s
estate or designated beneficiaries shall receive or commence receiving, as soon
as practicable in accordance with the terms of this Employment Agreement:

 

(a)          any death benefits provided under the Employee benefit programs,
plans and practices in which the Employee has an interest, in accordance with
their respective terms;

 

(b)          the Compensation Payment which shall be paid to Employee’s estate
as a cash lump sum within 30 days of such termination; and

 

(c)          such other payments under applicable plans or programs to which
Employee’s estate or designated beneficiaries are entitled pursuant to the terms
of such plans or programs.

 

6.4           Voluntary Termination by Employee: Discharge for Cause. The
Company shall have the right to terminate this Employment Agreement for Cause
(as hereinafter defined). In the event that the Employee’s employment is
terminated by Company for Cause, as hereinafter defined, or by the Employee
other than for Good Reason or other than as a result of the Employee’s Permanent
Disability or death, prior to the Termination Date, the Employee shall be
entitled only to receive, as a cash lump sum within 30 days of such termination,
the Compensation Payment. As used herein, the term “Cause” shall mean (a)
willful malfeasance or willful misconduct by the Employee in connection with the
services to the Company in a matter of material importance to the conduct of the
Company’s affairs which has a material adverse effect on the business of the
Company, (b) the Executive’s failure to perform his duties (other than such
failure resulting from incapacity due to physical or mental illness, (c) the
Executives’ failure to comply with any valid and legal directive of the Board,
the Executive’s engagement in dishonesty, illegal conduct, or misconduct, which
is, in each case, injurious to the Company or its affiliates, the Executive’s
embezzlement, misappropriation, or fraud, whether or not related to the
Executive’s employment with the Company, (d) the Executive’s violation of a
material policy of the Company, (e) the Executive’s willfully unauthorized
disclosure of Confidential Information (as defined in this Agreement), (f) the
Executive’s material breach of any material obligation under this Employment
Agreement or any other written agreement between the Executive and the Company
or (g) the conviction of the Employee for commission of a felony. For purposes
of this subsection, no act or failure to act on the Employee’s part shall be
considered “willful” unless done, or omitted to be done, by the Employee not in
good faith and without reasonable belief that his action or omission was in the
best interest of the Company. Termination of this Employment Agreement for Cause
pursuant to this Section 6.4 shall be made by delivery to the Employee of a copy
of a resolution duly adopted by the Board at a meeting duly called and held for
such purpose (after 30 days prior written notice to the Employee and reasonable
opportunity for the Employee to be heard before the Board prior to such vote),
finding that in the good faith business judgment of such Board, the Employee was
guilty of conduct set forth in any of clauses (a) through (b) above and
specifying the particulars thereof.

 



  7 | P a g e

 

 

6.5          Change In Control. For purposes of this Employment Agreement, a
“Change in Control” shall be deemed to have occurred if (i) there shall be
consummated (A) any consolidation or merger of the Company in which the Company
is not the continuing or surviving corporation or pursuant to which shares of
the Company’s Common Stock would be converted into cash, securities or other
property, other than a merger of the Company in which the holders of the
Company’s Common Stock immediately prior to the merger have substantially the
same proportionate ownership of common stock of the surviving corporation
immediately after the merger, or (B) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all the assets of the Company, or (ii) the stockholders of the Company shall
approve any plan or proposal for the liquidation or dissolution of the Company,
or (iii) any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than the Company,
the Employee or any Employee benefit plan sponsored by the Company, or such
person on the Effective Date hereof is a 20% or more beneficial owner, shall
become the beneficial owner (within the meaning of Rule 13d-3 under the Exchange
Act) of securities of the Company representing 51% or more of the combined
voting power of the Company’s then outstanding securities ordinarily (and apart
from rights accruing in special circumstances) having the right to vote in the
election of directors, as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise, or (iv) at any time
during a period of two consecutive years, individuals who at the beginning of
such period, constituted the Board of Directors of the Company shall cease for
any reason to constitute at least a majority thereof, unless the election or the
nomination for election by the Company’s stockholders of each new director
during such two-year period was approved by a vote of at least two-thirds of the
directors then still in office, who were directors at the beginning of such
two-year period.

 

If a Change in Control of the Company shall have occurred while the Executive is
the CEO of the Company, the Executive shall be entitled to the compensation
provided in Section 6.1(a) of this Employment Agreement upon the subsequent
termination of this Employment Agreement by either the Company, or the Executive
within two years of the date upon which the Change in Control shall have
occurred, unless such termination is a result of (i) the Executive’s death; (ii)
the Executive’s Permanent Disability; (iii) the Executive’s Retirement; or (iv)
the Executive’s termination for Cause.

 

6.6          Concurrent Termination. The Executive agrees to resign from the
Board concurrently with the expiration or termination of this Employment
Agreement.

  

7.            Assignment. This Employment Agreement shall be binding upon and
inure to the benefit of the heirs and representatives of Executive and the
assigns and successors of the Company, but neither this Employment Agreement nor
any rights or obligations hereunder shall be assignable or otherwise subject to
hypothecation by the Executive (except by will or by operation of the laws of
intestate succession or by Executive notifying the Company that cash payment be
made to an affiliated investment partnership in which Executive is a control
person) or by the Company, except that Company may assign this Employment
Agreement to any successor (whether by merger, purchase or otherwise) to all or
substantially all of the stock, assets or businesses of Company, if such
successor expressly agrees to assume the obligations of Company hereunder. The
Executive may not assign this Employment Agreement without the prior written
consent of the Company. The Company may assign its rights without the written
consent of the executive, so long as the Company or its assignee complies with
the other material terms of this Employment Agreement. The rights and
obligations of the Company under this Employment Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company, and the Executive’s rights under this Agreement shall inure to the
benefit of and be binding upon his heirs and executors.

 

8.            Indemnification. The Executive shall be indemnified by the Company
against all liability incurred by the Executive in connection with any
proceeding, including, but not necessarily limited to, the amount of any
judgment obtained against Executive, the amount of any settlement entered into
by the Executive and any claimant with the approval of the Company, attorneys’
fees, actually and necessarily incurred by him in connection with the defense of
any action, suit, investigation or proceeding or similar legal activity,
regardless of whether criminal, civil, administrative or investigative in nature
(“Claim”), to which he is made a party or is otherwise subject to, by reason of
his being or having been a director, officer, agent or employee of the Company,
to the full extent permitted by applicable law and the Certificate of
Incorporation of the Company. Such right of indemnification will not be deemed
exclusive of any other rights to which Executive may be entitled under Company’s
Certificate of Incorporation or By-laws, as in effect from time to time, any
agreement or otherwise.

 



  8 | P a g e

 

 

The Company acknowledges and represents that under no circumstances will the
Executive be personally liable as a result of his position in the Company, for
any of the Company’s liabilities or debts incurred prior to the Effective Date
of this Employment Agreement.

 

9.            General Provisions.

 

9.1          Modification, No Waiver. No modification, amendment or discharge of
this Employment Agreement shall be valid unless the same is in writing and
signed by all parties hereto. Failure of any party at any time to enforce any
provisions of this Employment Agreement or any rights to exercise any elections
in no way be considered to be a waiver of such provisions, rights or elections
and shall in no way affect the validity of this Employment Agreement. The
exercise by any party of any of its rights or any of its elections under this
Employment Agreement shall not preclude or prejudice such party from exercising
the same or any other right it may have under this Employment Agreement
irrespective of any previous action taken.

 

9.2          Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail as follows (provided that notice of change of
address shall be deemed given only when received):

  

If to the Company, to:

 

Wave Sync Corp.

11 Middlebury Blvd, Unit 3,

Randolph, NJ 07869

 

If to Executive, to:

 

Yang Liu

11 Middlebury Blvd, Unit 3,

Randolph, NJ 07869

 

Or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

9.3          Governing Law. This Employment Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.

 

9.4          Further Assurances. Each party to this Employment Agreement shall
execute all instruments and documents and take all actions as may be reasonably
required to effectuate this Employment Agreement.

 

9.5          Severability. Should any one or more of the provisions of this
Employment Agreement or of any agreement entered into pursuant to this
Employment Agreement be determined to be illegal or unenforceable, then such
illegal or unenforceable provision shall be modified by the proper court or
arbitrator to the extent necessary and possible to make such provision
enforceable, and such modified provision and all other provisions of this
Employment Agreement and of each other agreement entered into pursuant to this
Employment Agreement shall be given effect separately from the provisions or
portion thereof determined to be illegal or unenforceable and shall not be
affected thereby.

 

9.6          Entire Agreement. This Employment Agreement supersedes all prior
agreements and understandings between the parties, oral or written. No
modification, termination or attempted waiver shall be valid unless in writing,
signed by the party against whom such modification, termination or waiver is
sought to be enforced.

 

9.7          Counterparts; Facsimile. This Employment Agreement may be executed
in one or more counterparts, each of which shall for all purposes be deemed to
be an original, and all of which taken together shall constitute one and the
same instrument. This Employment Agreement may be executed by facsimile with
original signatures to follow.

 

[SIGNATURE PAGE TO FOLLOW]

 



  9 | P a g e

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Employment Agreement as of the date first written above.

  

Executive   Wave Sync Corp.           Yang Liu   Name: Mei Yang     Title:
Chairwoman

 

 

10 | P a g e

 

